Citation Nr: 0922193	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome (IBS).

2.  Entitlement to service connection for esophageal polyps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from October 1967 to 
September 1970.  This case comes before the Board of 
Veteran's Appeals (Board) on appeal from a November 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana that, in part, 
denied the appellant's claims of entitlement to service 
connection for irritable bowel syndrome (IBS) and esophageal 
polyps.

In his August 2007 VA Form 9, the appellant submitted a 
written request for a Travel Board hearing.  The appellant 
was subsequently scheduled for a Travel Board on July 18, 
2008, at the New Orleans RO; however, the appellant failed to 
report for that hearing.  In addition, the appellant has not 
presented any good cause for his failure to appear, nor has 
he asked that the hearing be rescheduled.  Therefore, the 
request for a Board hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The two issues on appeal were remanded, in December 2006, for 
the issuance of a Statement of the Case (SOC) pursuant to the 
holding in Manlincon v. West, 12 Vet. App. 238 (1999).  In 
May 2007, the appellant was sent a letter in which he was 
informed that his IBS claim had been denied in November 2002, 
and that he was required to submit new and material evidence 
to reopen that claim.  However, this is not accurate because 
the appellant had submitted a Notice of Disagreement in 
February 2003.  As reflected in the July 2007 SOC, this issue 
was (properly) not analyzed on a new and material evidence 
basis; however, in order to eliminate any confusion, the 
appellant should be sent a proper notice letter on remand.

The Board notes that the appellant's IBS claim has, as 
reflected in the July 2007 SOC, been denied because there is 
no current diagnosis.  However, review of the clinical 
evidence of record reveals that Tulane Medical Center records 
reflect the existence of diagnoses of IBS and history of IBS 
between 1998 and 2001.  VA medical records dated between June 
2006 and December 2007 include a diagnosis of hiatal hernia.  
The United States Court of Appeals for Veterans Claims 
(Court), in Clemons v. Shinseki, __ Vet. App. __ (Feb. 19, 
2009) (per curiam), a case in which various psychiatric 
diagnoses had been rendered, pointed out that Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), cuts both ways and a 
claimant cannot be held to a hypothesized diagnosis - one he 
is incompetent to render when determining what his actual 
claim may be.  The Court found that VA should have considered 
alternative current conditions within the scope of the filed 
claim and that diagnoses which arise from the same symptoms 
for which the claimant was seeking benefits do not relate to 
entirely separate claims not yet filed.  Rather, those 
diagnoses should have been considered to determine the nature 
of the claimant's current condition relative to the claim he 
did submit.  Thus, this appellant's claim should not be 
strictly limited to IBS, and other relevant diagnoses should 
be considered on remand.

Review of the evidence of record also indicates that the 
appellant underwent gastroscopy procedures in private 
facilities in January 1990, and April 1993.  The associated 
Surgical Pathology reports have not been included in the 
claims file.  VA is, therefore, on notice of records that may 
be probative to the claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  On remand, and with assistance of the 
appellant as necessary, those reports should be obtained and 
associated with the claims file.

In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private, government and VA 
treatment records should be obtained and associated with the 
claims file.

Review of the appellant's service medical records indicates 
that he was seen on various occasions for complaints of 
stomach pains, belching, diarrhea, constipation, upset 
stomach, a slight swelling on the right side of the throat 
and abdominal cramps with increased nerves.  The report of 
the September 1967 entrance examination includes a notation 
of a history of a nervous stomach.  

The appellant underwent a VA psychiatric examination in 
September 2003.  The examiner stated that the appellant had 
been treated in service for emotional distress and somatic 
complaints; the examiner did not list what those somatic 
complaints were.  The examiner further stated that the 
emotional distress and somatic complaints were consistent 
with an anxiety disorder.  The examiner also noted that the 
appellant had complained in service of high levels of 
nervousness and that he had had "affiliated somatic 
complaints."  Again, the examiner did not list the somatic 
complaints.  The examiner rendered an Axis III diagnosis of 
IBS and concluded that the appellant had chronic problems 
with multiple somatic conditions that were likely related to 
high levels of anxiety.  The examiner further stated that 
these problems had been present since service and that the 
appellant's in service intolerance for stress resulted "in 
multiple somatic complaints" as well as general nervousness.  
However, there was no discussion of whether or not the 
appellant's present complaints associated with his 
IBS/abdominal/gastrointestinal distress or with his 
esophageal polyps are related to any somatic complaint 
documented while he was on active duty.  

It appears that the issue of entitlement to secondary service 
connection for the appellant's IBS/abdominal 
distress/gastrointestinal disorder as due to the appellant's 
service-connected psychiatric disability or, in the 
alternative, by way of aggravation, has been raised.  The 
record is not adequately developed to enable the Board to 
ascertain to whether the appellant's current IBS/abdominal 
distress/gastrointestinal symptomatology is due, entirely or 
in part, to the service-connected anxiety disability.  When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  

There is no indication that the RO considered any application 
of the Allen decision to the question of whether the 
appellant's service-connected anxiety disability is the 
etiologic cause of any of his gastrointestinal pathology.  
Further development of the medical evidence relating to 
secondary service connection is necessary and adjudication on 
this basis is therefore indicated.

The RO did not obtain a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories and 
Diagnostic Codes.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that a stomach disorder 
preexisted the appellant's entry into active military service 
in October 1967.  The RO also has not determined whether, if 
any such condition did preexist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.

The RO has not obtained a medical opinion addressing these 
questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the appellant has not been advised as 
to the evidentiary burden placed upon him in a case in which 
the presumption of soundness has been rebutted.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  As noted above, in May 2007, the 
appellant was sent a letter in which he 
was informed that his IBS claim had been 
denied in November 2002, and that he was 
required to submit new and material 
evidence to reopen that claim.  However, 
this is not accurate as the appellant had 
submitted a Notice of Disagreement in 
February 2003.  As reflected in the July 
2007 SOC, this issue was (properly) not 
analyzed on a new and material evidence 
basis; however, in order to eliminate any 
confusion, the appellant should be sent a 
proper notice letter on remand.

Therefore, the AMC/RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2008) and 
implementing regulations found at 
38 C.F.R. § 3.159 (2008) is completed.  
In particular, the AMC/RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In particular, the appellant should be 
advised as to the evidentiary burden 
placed upon him in a case in which the 
presumption of soundness has been 
rebutted.

An appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

2.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, clinics, hospitals or 
treatment centers (VA, private or 
government) who provided him with 
relevant evaluation or treatment for any 
claimed disorder since service, not 
already provided.  After obtaining the 
appropriate signed authorizations from 
the appellant, the AMC/RO should contact 
each physician, hospital, or treatment 
center specified by the appellant to 
obtain any and all medical or treatment 
records or reports relevant to the claims 
on appeal not already of record.  In 
particular, the RO must obtain the 
Surgical Pathology reports associated 
with the gastroscopies performed in 
January 1990, and April 1993.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

3.  After the above development is 
completed, the RO should arrange for a VA 
examination of the Veteran and a review 
of his medical records by an appropriate 
specialist in order to evaluate the 
etiology of any gastrointestinal 
disorder, to include IBS.  The claims 
file, including all in-service and post-
service treatment records, should be made 
available to the reviewer.  The reviewer 
is requested to examine the Veteran and 
review the pertinent medical records, and 
provide a written opinion as to the 
presence, etiology and onset of any 
gastrointestinal disorder found.  
Specifically, the reviewer is requested 
to delineate the in-service somatic 
complaints related to the service-
connected anxiety disorder and to provide 
an opinion as to whether it is as likely 
as not that any documented 
gastrointestinal disorder is related to 
symptoms or signs the appellant may have 
had prior to service, in service or 
within one year of service separation.  
The reviewer should state whether the 
appellant's service-connected anxiety 
disability could have in any way caused 
the appellant's gastrointestinal 
complaints, including by way of 
aggravation.  Reference should be made to 
all private and VA medical opinions of 
record on that question.

The reviewer should also offer opinions 
as to whether the appellant's documented 
gastrointestinal condition(s) pre-existed 
service; and if so, whether it is at 
least as likely as not that each pre-
existing gastrointestinal disorder was 
aggravated (increased in severity beyond 
the normal progression) by any incident 
of service.  The reviewer must discuss 
the September 1967 report of medical 
examination at entry, as well as the 
September 2003 VA psychiatric examination 
report, and all other pertinent in-
service and post-service clinical 
findings.

4.  After the above development is 
completed, the AMC/RO should arrange for 
a VA examination of the Veteran and a 
review of his claims file by an 
appropriate specialist in order to 
determine the nature, onset date and 
etiology of the appellant's claimed 
esophageal polyps.  The reviewing doctor 
should consider the information in the 
claims file to provide an opinion as to 
the onset date and etiology of the 
appellant's esophageal polyps.  The 
reviewer should offer an opinion as to 
the medical probabilities that the 
current polyps are attributable to the 
appellant's military service.  

The specialist should respond to the 
following specific questions and provide 
a full statement of the basis for the 
conclusions reached, with citation to 
medical literature as appropriate:  
        (a)  What kind(s) of esophageal 
polyps has the appellant had?  
        (b)  What kinds of symptoms are 
etiologically related to esophageal 
polyps?
        (c)  What is the likelihood, based 
on what is medically known about 
esophageal polyps, that any of the 
appellant's current complaints are 
directly caused by any esophageal polyp?
        (d)  What is the likelihood, based 
on what is medically known about 
esophageal polyps, that any somatic 
complaints documented in service were 
symptoms of an esophageal polyp as 
opposed to some other pathology such as 
an anxiety disorder?
        (e)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
esophageal polyps, can it be concluded 
with clear and unmistakable certainty 
that any such diagnosed esophageal 
condition pre-existed the appellant's 
entry into active military service in 
October 1967?  
        (f)  If any esophageal polyp-related 
pathology clearly pre-existed military 
service, can it be concluded with clear 
and unmistakable certainty that the pre-
existing condition did not undergo a 
worsening in service to a permanent 
degree beyond that which would be due to 
the natural progression of the condition?  

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439 (1995), Cotant v. 
Principi, 17 Vet. App. 116, 123-30 
(2003), and Clemons v. Shinseki, __ Vet. 
App. __ (Feb. 19, 2009).  The 
readjudication should include 
consideration of whether the appellant's 
claimed conditions were caused by, or 
made worse by, his service-connected 
anxiety disability.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

